Citation Nr: 0733009	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the mouth with metastasis to the neck, to include as a 
result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty in the United 
States Navy from October 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for squamous cell 
carcinoma of the mouth with metastasis to the neck, to 
include as a result of in-service exposure to herbicides.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

According to the veteran's Form DD 214, he served on active 
military duty in the United States Navy from October 1965 to 
August 1969.  One year and two days of this period of service 
included foreign and/or sea service.  Although he was awarded 
the Vietnam Service Medical and the Vietnam Campaign Medal, 
there is no evidence currently of record to confirm his 
physical presence in Vietnam.  The veteran, however, reports 
that he served in Vietnam from July 1967 to July 1968.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2007).  

In this case, because the evidence currently of record does 
not confirm the veteran's duty or visitation in Vietnam, a 
remand is required for purposes of obtaining his service 
personnel records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  Obtain the veteran's service 
personnel records.  If the records do 
not confirm his presence in Vietnam, 
the AOJ should then contact the veteran 
and request that he submit any 
information in his possession that 
would confirm his physical presence in 
Vietnam.  

2.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  As part of the 
readjudication, the AOJ should consider 
whether service connection should be 
granted on a direct basis for the 
veteran's cancer pursuant to 38 C.F.R. 
§ 3.303(d) (2007).  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

A veteran has the right to submit additional evidence and 
argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


